FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                 February 13, 2009
                                 TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                    Clerk of Court

 STEVEN BARTLETT,

               Plaintiff - Appellant,                    No. 08-2177
          v.                                           (D. New Mexico)
 JAMES JANECKA, Warden, Lea                  (D.C. No. CV-06-00564-JCH-KBM)
 County Correctional Facility;
 ATTORNEY GENERAL FOR THE
 STATE OF NEW MEXICO,

               Defendants - Appellees.


                            ORDER DENYING
                     CERTIFICATE OF APPEALABILITY *


Before KELLY, ANDERSON, and BRISCOE, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this proceeding. See Fed. R. App. P. 34(a)(2); 10 th Cir. R. 34.1(G). The case

is therefore ordered submitted without oral argument.




      *
       This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Petitioner/appellant Steven Bartlett, a New Mexico state prisoner

proceeding pro se, seeks a certificate of appealability (“COA”) in order to appeal

the district court’s order dismissing Bartlett’s 28 U.S.C. § 2254 petition for a writ

of habeas corpus. We deny Bartlett a COA and dismiss this appeal.



                                  BACKGROUND

      Bartlett is currently serving two consecutive thirty-year prison sentences,

and other concurrent sentences, for the murders of Jeff Unser and Lee Benjamin,

for tampering with evidence by disposing of the bodies and the murder weapon,

and for attempting to cover up evidence of the murders at his trailer. We derive

the basic facts relevant to this case from the decision of the New Mexico Supreme

Court affirming Bartlett’s conviction on direct appeal:

             On the morning of November 19, 1995, Walter Newlin found
      two dead bodies near his home in the Bernalillo County east
      mountain area. Along with the bodies were two orange chairs, some
      clothes and jackets. Deputies also found tracks from a truck with
      dual wheels. Later in the morning, approximately half a block from
      Walter Newlin’s house, Robert Journey discovered a .25 caliber
      semiautomatic gun missing its slide in his driveway. Later at Pete’s
      Bar, four or five miles away from the scene where Walter Newlin
      discovered the bodies, the Bernalillo County Sheriff’s Department
      spotted a “dually” pick-up truck (a truck with dual rear tires on each
      side). In the truck’s bed the Sheriff’s deputies found a blue tarp
      covering a large quantity of blood and an orange seat cushion that
      appeared to match the chairs at the scene where Newlin had
      discovered the bodies. Blood was dripping out of the tail gate onto
      the bumpers and tail pipe. Sheriff’s deputies learned that the truck
      belonged to Bartlett and that Bartlett lived in a trailer approximately
      50 yards behind Pete’s Bar. In Bartlett’s driveway, the deputies saw

                                          -2-
      tracks from a dual axle truck that appeared to match the tracks of the
      truck behind Pete’s Bar. There was also a blood trail that seemed to
      lead from the front door of Bartlett’s trailer down the porch steps and
      onto the ground.

             The deputies then banged on the trailer’s windows, door and
      walls for about fifteen minutes and eventually broke down Bartlett’s
      front door. The deputies found Bartlett inside, fully clothed with
      some blood on his boots and pants and arrested him. The deputies
      also noticed a blood stain on the carpet. They subsequently obtained
      a search warrant for the trailer and recovered a blood-soaked rag and
      bed sheets, a sample from a chair matching the chairs at the crime
      scene, several bullets, and spent shell casings.

State v. Bartlett, No. 24,462 at 2 (N.M. Oct. 16, 1998), attached to Bartlett’s

Application for COA. Following a jury trial, Bartlett was found guilty of two

counts of first degree murder and three counts of tampering with evidence. As

indicated, the trial court sentenced Bartlett to two consecutive thirty-year terms

for the murder counts and concurrent sentences on the tampering with evidence

counts. Bartlett filed a direct appeal with the New Mexico Supreme Court, which

affirmed his conviction. Id. Bartlett’s first petition for state post-conviction relief

was dismissed without prejudice. His second and third amended petitions were

dismissed, and the New Mexico Supreme Court denied certiorari on both

petitions. See Respondents’ Answer at 4-6, R. Vol. 1 at 98-100.

      On June 6, 2006, Bartlett filed the instant § 2254 petition. The district

court referred it to a magistrate judge. In a 201-page report and recommendation,

the magistrate judge recommended that the respondents’ motion to dismiss be

granted and the § 2254 petition dismissed with prejudice. Bartlett filed objections

                                          -3-
to the report and recommendation. The district court adopted the magistrate

judge’s report and recommendation, granting respondents’ motion to dismiss and

dismissing the case with prejudice. The court subsequently denied Bartlett’s

motions for reconsideration and to alter or amend the judgment. The district

court granted Bartlett permission to proceed on appeal in forma pauperis, but

denied him a COA. This application for a COA followed.



                                  DISCUSSION

      “A COA is a jurisdictional pre-requisite to our review.” Clark v.

Oklahoma, 468 F.3d 711, 713 (10 th Cir. 2006). We will issue a COA only if

Bartlett makes a “substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). To make this showing, he must establish that “reasonable

jurists could debate whether . . . the petition should have been resolved in a

different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

(internal quotations omitted).

      Both before the district court and on appeal, Bartlett raises an enormous

number of issues, many of which are duplicative of each other and/or redundant.

The magistrate judge’s report and recommendation, adopted by the district court,

was lengthy and extremely thorough. As the magistrate judge specifically

remarked, however, “[t]he length of this document should not be construed as an

                                         -4-
indication that the merits of the allegations are difficult or close. It is long

simply because of Plaintiff’s determination to create an extraordinary number of

claims and my desire to provide the reviewing court a more concise but

comprehensive path through the maze.” Report and Recommendation at 2, R.

Vol. 1 at 195. We have carefully read Bartlett’s submissions, the magistrate

judge’s report and recommendation, and the entire record in this case. For

substantially the reasons stated in the report and recommendation, adopted by the

district court, we conclude that Bartlett has failed to make “a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). We therefore

deny his application for a COA and dismiss this appeal.



                                   CONCLUSION

      For the foregoing reasons, the request for a COA is DENIED and the appeal

is DISMISSED.

                                                 ENTERED FOR THE COURT


                                                 Stephen H. Anderson
                                                 Circuit Judge




                                           -5-